         Case 1:20-cv-02830-ELH Document 8-5 Filed 10/14/20 Page 1 of 2
                          DEPARTMENT OF THE NAVY
                        OFFICE OF THE COMMANDANT OF MIDSHIPMEN
                              UNITED STATES NAVAL ACADEMY
                                   101 BUCHANAN ROAD
                             ANNAPOLIS MARYLAND 2 1402·5100


                                                                      Cane: Feb 21

                                                                      COMDTMIDNNOTE 5720
                                                                      JAG
                                                                      AUG 2 6 2020
COMMANDANT OF MIDSHIPMEN NOTICE 5720

From: Commandant of Midshipmen, U.S. Naval Academy

Subj: POLITICAL ACTIVITIES OF MIDSHIPMEN

Ref:   (a) DoD Directive 1344.10

1. Purpose. To reiterate existing Department of Defense (DoD) guidelines and establish policy
on midshipman involvement in political activities.

2. Information. Reference (a) sets policy on political activities of members of the Armed
Forces. Midshipmen will be held to the standards in that directive and as a1ticulated herein.

3. Action

   a. Reference (a) states that active duty personnel may not engage in partisan political
activities and should avoid the inference that their political activities imply DoD sponsorship,
approval, or endorsement of a political candidate, campaign, or cause. Members on active duty
may not campaign for a partisan candidate, engage in partisan fundraising activities, serve as an
officer of a partisan club, or speak before a partisan gathering. Attendance at political campaign
or election events in uniform is strictly prohibited.

    b. Active duty members may, however, vote, express their personal opinions on political ·
candidates and issues, make monetary contributions to a political campaign or organization, and
attend political events as a spectator when not in uniform.

    c. Social media: Military personnel may generally express their personal views on public ·
issues or political candidates via social media platforms, such as Facebook, Twitter, or personal
blogs, much the same as they would be permitted to write a letter to the editor of a newspaper.
If, however, personnel are identified by a social media site as military members, the posting must
clearly and prominently state that the views expressed are those of the individual only and not of
the DoD. Also, while military personnel may "follow" "friend" or "like" a political party or
can~idate running for paitisan office, they may not post links to, "share" or "retweet" comments
or tweets from social media or other electronic or non-electronic postings of a political party or
candidate running for partisan office. As always, members of the military must also be careful
not to comment, post, or link to material that violates the Uniform Code of Military Justice
(UCMJ) or service regulations. Examples include showing contempt for public officials,
releasing sensitive information, or posting unprofessional material that is prejudicial to
good order and discipline under the UCMJ.


                                                                                                Ex. E
         Case 1:20-cv-02830-ELH Document 8-5 Filed 10/14/20 Page 2 of 2
                                                                      COMDTMIDNNOTE 5720
                                                                      AUG· 2 6 2020
   d. The above permissible political activities are permitted only in a military member's
personal (vice official) capacity and not in the workplace. Service members may not engage in
political activity on government time or using government equipment. Midshipmen are
considered to be in an official capacity and in the workplace whenever attending a scheduled
Naval Academy evolution, to include, but not limited to, meetings, extracurricular activities, and
classes. An exception may be made for political discussion that is pmt of an organized class
educational activity where all paiiicipants and observers understand that the viewpoints
expressed are strictly personal.

   e. Midshipmen in leadership positions shall avoid political discussions with, or state political
viewpoints to, or around, their units or individual subordinates. Midshipmen, like all military
members, are prohibited from coercing subordinate participation in political activities and must
ensure that they do not create an appearance that they are doing so.

   f. Current political campaign paraphernalia, such as buttons, bumper stickers, or candidate
photos may not be placed in the Federal workplace, which includes Bancroft Hall common areas
and individual rooms. Service members may, however, have a reasonably sized bumper sticker
on a personal vehicle, even if it is parked on government property.

4. My point of contact is U.S. Naval Academy Staff Judge Advocate/Ethics Counselor, CAPT
Lawrence Hill, JAGC, USN, and can be reached at email: lhill@usna.edu or my work phone:
410-293-1563. The alternate point of contact is Commandant's Legal Advisor, LCDR Timothy
Bergstrom, JAGC, USN, at email: bergstro@usna.edu or work phone: 410-293-7014.

5. Record Management

   a. Records created as a result of this notice, regardless of format or media, must be
maintained and dispositioned for the standard subject identification codes (SSIC) 1000 through
13000 series per the records disposition schedules located on the Department of the
Navy/Assistant for Administration (DON/AA), Directives and Records Management Division
(DRMD) portal page at https ://portal.secnav.navy.mil/orgs/D USNM/DONAA/DRM/Records-
and-lnformation-Management/Approved%20Record%20Schedules/F orms/Allltems.aspx.

   b. For questions concerning the management of records related to this notice or the records
disposition schedules, please contact your local records manager or the DON/ AA DRMD
program office.



                                                  T. R. BUCHANAN

Distribution:
Non-Mids (Electronically)
Brigade (Electronically)



                                                 2


                                                                                              Ex. E
